DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a notice of allowance in response to applicant’s amendments and remarks filed on 1/18/2021.
Claims 1, 3-15, and18-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior arts of record, taken individually or in any combination, fairly teach, inter alia, the combination of the steps of:
 and wherein the orchestration of the at least one event includes a plurality of Phases including: a Learning Phase wherein the at least two participants of the at least one group type share information common to the at least one task including an understanding of parameters that need to be defined to execute the at least one task; a Decision and Planning Phase wherein the at least two participants of the at least one group are making decisions based on the shared information to define which of the at least one task should be included and also define core parameters of the at least one task, wherein the at least two participants of the at least one group type plan the at least one event by defining each of the at least one task and how best to execute the at least one task, including assigning and defining roles and responsibilities for the at least one task to one or more of the at least two participants, defining task co-dependencies, defining an execution order of the at least one task, defining task attributes including starting time, duration and location; an Execution Phase wherein the at least two participants of the at least one group type are able to automatically see state information of each of the at least one task based on privileges defined in the Planning Phase, including started, completed, in-progress, delayed, as well as state information of the at least one event based on information either manually provided by the at least two participants, automatically queried by the event orchestrator or automatically determined based on information obtained from a mobile device of one of the at least two participants, and wherein the Execution Phase also enables the at least one 3 of 17FILED VIA EFSApplication No. 15/334,205 Amendment dated January 18, 2021 In reply to Sept. 17, 2020 Non-Final OA group type to automate the at least one task based on the state information of any particular one of the at least one task including a participant payment once the at least one task has been reported to be completed by one or more of the at least two participants, and a Post-Event Phase wherein the at least one group type reviews event results and shares information about the at least one event as well as making decisions about any remaining one of the at least one task
Specifically, none of the references disclose all of these features. The closest prior art to these features are Saxena. None of the prior art taken alone, or in combination, teaches the claimed invention as recited, wherein the novelty in not in a single limitation, but rather, in combination of all of the limitations.

NPL reference Perera broadly covers analysis of task collaboration but fails to teach the distinct elements of phase execution.
None of the prior art of record remedies the deficiencies. Furthermore, neither the prior art, the nature of the problem, nor knowledge of any person having ordinary skill in the art, provide any reasonable rationale to combine prior teaching.
Additionally, the Examiner has relied upon two cited references to formulate an obviousness rejection of Claims 1 and 7. Further, the closest prior art adds an additional reference still insufficient to teach all of the claim elements. While there is no limit to the number of references that the examiner may combine to state a rejection, at some point the support for motivation of a skilled person to combine the references to practice the invention becomes tenuous in connection with Claims 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIERA J FLETCHER whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIERA J FLETCHER/           Examiner, Art Unit 3623           
  
/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623